Matter of Brown (2017 NY Slip Op 05304)





Matter of Brown


2017 NY Slip Op 05304


Decided on June 29, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 29, 2017

[*1]In the Matter of WILLIAM L. BROWN, an Attorney. (Attorney Registration No. 1908128)

Calendar Date: June 26, 2017

Before: McCarthy, J.P. Garry, Lynch, Rose and Devine, JJ.


William L. Brown, Sierra Vista, Arizona, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
William L. Brown was admitted to practice by this Court in 1984 and lists a business address in Bisbee, Arizona with the Office of Court Administration. Brown now seeks leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Brown's application.
Upon reading the affidavit of Brown sworn to May 30, 2017, and upon reading the June 21, 2017 correspondence in response by the Chief Attorney for the AGC, and having determined that Brown
is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P. Garry, Lynch, Rose and Devine, JJ., concur.
ORDERED that William L. Brown's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that William L. Brown's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, William L. Brown
is commanded to desist and refrain from the practice of law in
any form in the State of New York, either as principal or as
agent, clerk or employee of another; and Brown is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto, or to hold
himself out in any way as an attorney and counselor-at-law in
this State; and it is further
ORDERED that William L. Brown shall, within 30 days of the date of entry of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: A prior application by Brown was denied in May 2017 by order of this Court (150 AD3d 1609 [2017]).